Hosmer, Ch. J.
This case presents two questions for the consideration of the court. The first is, whether the law of limitation in New -York, the place where the contract was made, and at which the parties to it resided, when it was entered into, is a bar to the suit now depending in a court of this state.
It is an established principle, that contracts are to be construed according to the law of the place, in reference to which they are made. It is equally well settled, that the lex loci is applicable only to the validity and interpretation of contracts, and not to the time, mode or extent of the remedy. Nash v. Tupper, 1 Caines, 402. Ruggles v. Keeler, 3 Johns. Rep. 263. Pearsall & al. v. Dwight & al. 2 Mass. Rep. 84. In the case last cited, it was adjudged, that the statute of limitations of the state of New- York, was no bar to an action, brought, by inhabitants of that state, before a court in Massachusetts, upon a promissory note given in New- York, by citizens of the state of Massachusetts. The principle of the determination is thus expressed, by the late Ch. J. Parsons : “ The party claiming the benefit of the note, in this case, has sued it originally, in a court of this state. The law of the state of New-York will, therefore, be adopted, by the court, in deciding on the nature, validity and construction of the contract. This we are obliged to do, by our own laws. So far the obligation of comity extends; but it extends no further. The form of the action, the course of judicial proceedings, and the time when the action may be commenced, must be directed, exclusively, by the laws of this commonwealth.” In the principle, on which the above cases were determined, I entirely concur ; and consider the plea of the statute of limitations, as invalid.
The remaining enquiry relates to the legal sufficiency of a discharge, obtained, by an insolvent debtor, under the act of New-York. This point has recently been adjudged in Smith *474v. Mead, ante, 253. and Hammett & al. v. Anderson & al. ante, 304.; and it is only necessary to say, that those cases rule the present.
I would advise the superior court, that the pleas of the defendant are insufficient.
The other Judges were of the same opinion.
Judgment to be rendered for the plaintiff.